The Oowrt charged as requested in the third proposition; and as to the first proposition, charged that there was nothing in the case to warrant the application of the principle, even if it was a sound one, for it was not the policeman who was dealing with Brown that he struck, but the other one, who was some distance off, and not at all interfering with Brown.
And even if it had been the other—him who was dealing with Brown—that would have been no excuse, for the officer, with the badge- of his office plainly to be seen on his person, was engaged in the strict line of his duty, and it would have been an offense in the prisoner to have interfered with him in any way. So that there was nothing in the situation of Brown to have justified or excused any interference by the prisoner, and, least of all, in a manner so violent as to endanger life, and calculated to show a depraved heart regardless of human life, which in some instances converts a homicide into murder, even when there is no intention to Mil.
And the court -further charged that if the jury believed that the fatal blow was struck by the prisoner, with a design to effect death, it was murder, even though such design was *275formed only on the instant, accompanying and causing the act. And the nature of the weapon used, the manner in which the assault was made, and the circumstances attending it, were all legitimate subjects of consideration for the jury, in their endeavors to ascertain the intention or design with which the act was done..
The prisoner was convicted of murder.